EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Berweger (Reg. No. 60,542) on 11 February 2021.
The application has been amended as follows:
Claim 3, 12, and 13 has been amended to the following final form:
Claim 3.	The guard of claim 1, wherein each of the left segment and the right segment comprise at least two supports maintaining a distance of each of the left segment
Claim 12.	A guard comprising:
a left side extension operably connected to a left segment;
the left segment operably connected to a left corner;
the left corner operably connected to a middle segment;
the middle segment operably connected to a right corner;
the right corner operably connected to a right segment;
the right segment operably connected to a right side extension, wherein the left side extension, the left segment, and the left corner are formed of a first, single length of material, and wherein the right corner, the right segment and the right side extension are formed of a second, single length of material,
wherein each of the left segment, the middle segment and the right segment comprise at least one support maintaining a distance of each of the left segment, the middle segment and the right segment from a supporting surface, wherein each of the support of each of the left segment, the middle segment and the right segment comprise a securing plate configured to secure the guard to the supporting surface wherein each securing plate extends around a circumference of the respective left segment, middle segment and right segment,
wherein the left segment, the middle segment and the right segment are configured to form a first opening, the first opening so dimensioned and configured as to accept insertion of a first container, 

wherein the at least one support of the right segment is spaced a distance away, towards the at least one support of the left segment, from an apex of the right corner, 
wherein the left corner and the right corner are configured such that the middle segment is shorter than a width of the first opening, and
wherein the middle segment comprises a first middle support and a second middle support, and wherein the left segment comprises a first left support and the right segment comprises a first right support, wherein a distance between the first middle support and the second middle support is smaller than a distance between the first left support and the first right support.
Claim 13.	The guard of claim 12, wherein each of the left segment

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 and 12-21 are allowed. Claim 11 has been cancelled.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 29 January 2021, see Pages 8-11, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a guard comprising all the limitations of amended Claim 1, a guard comprising all the limitations of approved Examiner’s amended Claim 12 as recited above, and a guard comprising all the limitations of Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678     

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678